           Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEITH BERNARD SHANK                             :         CIVIL ACTION
                                                 :
                       v.                        :
                                                 :
 ANDREW SAUL, Commissioner of                    :         NO. 19-5122
 Social Security                                 :

                                MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                               April 9, 2021

       Keith Bernard Shank (“Plaintiff”) seeks review of the Commissioner’s decision

denying his application for disability insurance benefits (“DIB”). For the reasons that

follow, I conclude that the decision of the Administrative Law Judge (“ALJ”) is not

supported by substantial evidence and remand for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g).

I.     PROCEDURAL HISTORY

       Plaintiff filed for DIB on June 14, 2016, tr. at 139-40, alleging that his disability

began on June 5, 2016, 1 as a result of quadruple bypass surgery and coronary artery

disease. Id. at 169. Plaintiff’s application for benefits was denied initially, id. at 77-81,

and Plaintiff requested a hearing before an ALJ, id. at 82, which took place on June 11,

2018. Id. at 35-61. On September 26, 2018, the ALJ found that Plaintiff was not

disabled. Id. at 15-29. The Appeals Council denied Plaintiff’s request for review on




       1
        In his original application, Plaintiff alleged disability as of May 15, 2016. Tr. at
139. He filed an amendment to the application on December 9, 2016, alleging disability
as of June 5, 2016. Id. at 141.
           Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 2 of 18




September 4, 2019, id. at 1-3, making the ALJ’s September 26, 2018 decision the final

decision of the Commissioner. 20 C.F.R. § 404.981.

       Plaintiff commenced this action in federal court on October 31, 2019, Doc. 2, and

the matter is now fully briefed and ripe for review. Docs. 14 & 15. 2

II.    LEGAL STANDARD

       To prove disability, a claimant must demonstrate an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment . . . which has lasted or can be expected to last for . . . not less than twelve

months.” 42 U.S.C. § 423(d)(1). The Commissioner employs a five-step process,

evaluating:

                      1.     Whether the claimant is currently engaged in
               substantial gainful activity;

                       2.     If not, whether the claimant has a “severe
               impairment” that significantly limits his physical or mental
               ability to perform basic work activities;

                       3.      If so, whether based on the medical evidence,
               the impairment meets or equals the criteria of an impairment
               listed in the listing of impairments (“Listings”), 20 C.F.R. pt.
               404, subpt. P, app. 1, which results in a presumption of
               disability;

                       4.      If the impairment does not meet or equal the
               criteria for a listed impairment, whether, despite the severe
               impairment, the claimant has the residual functional capacity
               (“RFC”) to perform his past work; and

       2
        Defendant consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
§ 636(c). See Standing Order, In RE: Direct Assignment of Social Security Appeal
Cases to Magistrate Judges (Pilot Program) (E.D. Pa. Sept. 4, 2018). Plaintiff is deemed
to have consented based on his failure to file the consent/declination form and the notices
advising him of the effect of not filing the form. Docs. 3, 4 & 5.
        Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 3 of 18




                      5.     If the claimant cannot perform his past work,
              then the final step is to determine whether there is other work
              in the national economy that the claimant can perform.

See Zirnsak v. Colvin, 777 F.3d 607, 610 (3d Cir. 2014); see also 20 C.F.R.

§ 404.1520(a)(4). Plaintiff bears the burden of proof at steps one through four, while the

burden shifts to the Commissioner at the fifth step to establish that the claimant is capable

of performing other jobs in the local and national economies, in light of his age,

education, work experience, and RFC. See Poulos v. Comm’r of Soc. Sec., 474 F.3d 88,

92 (3d Cir. 2007).

       The court’s role on judicial review is to determine whether the Commissioner’s

decision is supported by substantial evidence. 42 U.S.C. § 405(g); Schaudeck v. Comm’r

of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). Therefore, the issue in this case is

whether there is substantial evidence to support the Commissioner’s conclusion that

Plaintiff is not disabled. Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion,” and must be “more than a mere

scintilla.” Zirnsak, 777 F.2d at 610 (quoting Rutherford v. Barnhart, 399 F.3d 546, 552

(3d Cir. 2005)). The court has plenary review of legal issues. Schaudeck, 181 F.3d at

431.

III.   DISCUSSION

       A.     ALJ’s Findings and Plaintiff’s Claims

       The ALJ found that Plaintiff suffered from the severe impairments of coronary

artery disease status-post non-ST-elevation myocardial infarction, hypertension, affective

disorder, and anxiety disorder, and also found that Plaintiff’s obesity, right shoulder
        Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 4 of 18




disorder, and sinus bradycardia were not severe impairments. Tr. at 17-18. The ALJ

found that Plaintiff’s low back pain was not a medically determinable impairment. Id. at

18. The ALJ next found that Plaintiff did not have an impairment or combination of

impairments that met the Listings, id. at 19-21, and that Plaintiff retained the RFC to

perform light work with the following limitations: no climbing of ropes, ladders, or

scaffolds; he can perform other postural activities no more than occasionally; no more

than frequent reaching; no more than occasional exposure to unprotected heights, moving

mechanical parts, extreme temperatures, humidity, vibration, and dust, odors, fumes, or

pulmonary irritants; and he is limited to performing routine tasks, making simple work-

related decisions, and no more than frequent interaction with supervisors, co-workers,

and the public. Id. at 21. The ALJ then found that Plaintiff could not perform his past

relevant work as a cook, mixing-machine tender, stock clerk, truck driver, garbage

collector, or shipping and receiving clerk. Id. at 26-27. Finally, based on the testimony

of a vocational expert (“VE”), the ALJ found that Plaintiff could perform work as a

marker, router, or routing clerk, and is therefore not disabled. Id. at 28.

       Plaintiff claims that the ALJ erred in failing to (1) properly evaluate the opinions

of Plaintiff’s treating physicians, (2) properly evaluate Plaintiff’s complaints of pain and

other symptoms, and (3) convey all of the functional limitations established by the record

in questioning the VE. Doc. 14 at 10-20. Defendant responds that the ALJ correctly

considered the opinion evidence and Plaintiff’s testimony and included the medically

supported limitations in the hypothetical posed to the VE, resulting in a decision that was

supported by substantial evidence. Doc. 15.
           Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 5 of 18




       B.      Plaintiff’s Claimed Limitations

       Plaintiff was born on August 23, 1965, making him 50 years old at the time of his

application and 53 years old at the time of the ALJ’s decision. Tr. at 139. He completed

the twelfth grade and has worked as a cook, mixing-machine tender, stock clerk, truck

driver, forklift operator, garbage collector, and shipping and receiving clerk. Id. at 40-44,

56-57, 170.

       At the administrative hearing, Plaintiff testified that he stopped working in June

2016, when he had a heart attack. Tr. at 44. During the hearing he complained of severe

chest tightness, shortness of breath, dizziness, and an inability to stand or sit for very

long. Id. at 45. Plaintiff testified that he can walk for a half a block and then must rest,

sit for ten minutes before he starts to tighten up, and can lift less than five pounds. Id. at

46-48. He walks with a cane for balance, needs help with personal needs, and is unable

to reach upwards without pain. Id. at 48-49. Plaintiff’s antidepressants cause his

drowsiness and he explained that two hours after waking up, he is ready to go back to bed

and normally takes two naps a day lasting two to three hours. Id. at 51-52.

       C.      Summary of the Medical Record 3

       Plaintiff went to the Springfield Hospital Emergency Room on June 5, 2016,

complaining of recurring chest pain that recently worsened, and was admitted for testing.

Tr. at 317-18. A cardiac catheterization revealed stenosis in several vessels in the heart.



       3
        Because Plaintiff’s claims primarily involve the alleged limitations imposed by
his cardiac impairments, primarily his fatigue and pain post bypass surgery, I focus on the
medical evidence relevant to his cardiac condition.
           Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 6 of 18




Id. at 259, 321, 613. Charles Geller, M.D., of Cardiac and Thoracic Surgeons, performed

quadruple aortocoronary artery bypass surgery on June 8, 2016, id. at 326, and four days

later Plaintiff was discharged to his home. Id. at 320-21. HAN Cardiovascular Group

began treating Plaintiff for his cardiac care after his discharge. On June 29, 2016, Samuel

Ruby, M.D., diagnosed Plaintiff with coronary artery disease status post coronary artery

bypass grafting (“CABG”), benign essential hypertension, and dyslipidemia. Id. at 307-

08. At that time, Plaintiff complained of “severe fatigue at times,” muscle weakness, and

shortness of breath on exertion. Id. at 305-07. Dr. Geller noted similar complaints on

July 5, 2016. Id. at 464. Shortly after starting cardiac rehabilitation in August 2016,

Plaintiff began complaining of pain in his chest, neck, and between his shoulder blades

and his complaints of shortness of breath continued. Id. at 301. Dr. Ruby opined that the

pain may be Dressler’s Syndrome, 4 and recommended Plaintiff take ibuprofen every

eight hours for a week. Id. at 303. The doctor also diagnosed Plaintiff with sinus

bradycardia secondary to his beta blockers. 5 Id. On October 6, 2016, Dr. Ruby noted

that Plaintiff’s chest pain had alleviated and that he had only mild shortness of breath on

exertion. Id. at 297. On December 16, 2016, Dr. Ruby noted Plaintiff’s complaints of

fatigue and mild shortness of breath on exertion. Id. at 510. In a letter to Plaintiff’s

primary care physician after on office visit on October 24, 2017, Dr. Ruby noted that


       4
        Dressler’s Syndrome, also called post-myocardial infarction syndrome, is
pericarditis with fever, leukocytosis, pleurisy, and pneumonia occurring after myocardial
infarction. Dorland’s Illustrated Medical Dictionary, 32nd ed. (2012) (“DIMD”) at 1844.

       Sinus bradycardia is a slow sinus rhythm, with a heart rate of less than 60 beats
       5

per minute in an adult. DIMD at 245.
           Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 7 of 18




Plaintiff continued to complain of fatigue, shortness of breath, and atypical chest pain.

Id. at 614. The doctor noted a normal EKG and, based on other testing, concluded that

there was “little to support that this patient’s limitations are cardiac in origin.” Id. Dr.

Ruby recommended cardiac imaging including a 2-D echo and nuclear stress testing. Id.

       On January 16, 2018, Dr. Ruby conducted a pharmacologic stress test with an

“abnormal” result “which suggest[s] the possibility of a lateral wall ischemia.” Tr. at

572. 6 In addition, he noted a “left ventricular ejection fraction of 52% without obvious

regional wall motion abnormality.” Id. 7

       As noted, Plaintiff began cardiac rehabilitation in August 2016, about two months

following his bypass surgery. Tr. at 430, 435. At his initial evaluation at Springfield

Hospital Cardiac Rehab Program, Plaintiff reported that his whole body hurt since

surgery, but he had no balance disturbance, cognitive impairment, dizziness, or gait




       Myocardial ischemia is a deficiency of blood supply to the heart muscle due to
       6

obstruction or constriction of the coronary arteries. DIMD at 961.
       7
              Ejection fraction (EF) refers to how well your left ventricle
       (or right ventricle) pumps blood with each heart beat. Most times,
       EF refers to the amount of blood being pumped out of the left
       ventricle each time it contracts. The left ventricle is the heart’s main
       pumping chamber.
              Your EF is expressed as a percentage. An EF that is below
       normal can be a sign of heart failure. . . .
              If you have heart failure it means that your heart is not
       working as well as it should. A normal left ventricular ejection
       fraction (LVEF) ranges from 55% to 70%. An LVEF of 65%, for
       example, means that 65% of the total amount of blood in the left
       ventricle is pumped out with each heartbeat.
See https://my.clevelandclinic.org/health/articles/16950-ejection-fraction (last visited
March 8, 2021)
           Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 8 of 18




disturbance, and that he sufferred from depression. Id. at 432. After three visits, he

complained of chest wall incisional pain, shortness of breath on exertion, and feeling

“wash[ed] out.” Id. at 425. Plaintiff had some improvement of the chest wall pain with

ibuprofen, but began complaining of neck and shoulder pain on August 17, 2016. Id. at

422. Also in August 2016 Plaintiff was evaluated by psychiatrist, Dr. Burkat, and

diagnosed with major depressive disorder and prescribed Zoloft. 8 Id. at 264, 422. On

October 4, 2016, Plaintiff complained of fatigue. Id. at 420. Plaintiff completed the

cardiac rehabilitation program after 36 sessions on November 4, 2016. Id. at 337. The

discharge notes indicate that Plaintiff had improved his functional capacity and diet, but

remained depressed. Id. at 339. He was discharged with a home exercise plan to use a

stationary bike/elliptical and weights. Id.

       Plaintiff’s primary care physician was Christopher Hannum, M.D. Tr. at 227-81,

611-17. After Plaintiff’s bypass surgery, he complained to Dr. Hannum of chest pain and

fatigue. Id. at 232 (6/28/16 – chest pain), 231 (8/23/16 – chest and shoulder pain), 230

(10/19/16 – chest pain and reduced exercise tolerance), 611 (4/24/17 – chest soreness and

tightness and increased fatigue), 612 (9/28/17 – chest tightness and shortness of breath).

       Dr. Hannum completed a Disability Impairment Questionnaire on April 24, 2017,

tr. at 516-20, noting diagnoses of coronary artery disease, status-post myocardial




       8
        Zoloft is an antidepressant. See
https://www.drugs.com/search.php?searchterm=zoloft (last visited March 10, 2021).
           Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 9 of 18




infarction and quintuple coronary bypass surgery, 9 and depression, and indicating that

Plaintiff could perform work in a seated or standing/walking position less than an hour a

day, and was able to lift or carry only five pounds. Id. at 516-18. Dr. Hannum also

opined that Plaintiff’s pain and fatigue would frequently interfere with his attention and

concentration, that he would have to take unscheduled breaks every two hours for fifteen

minutes, and that he would be absent from work more than three times a month. Id. at

519. 10 The doctor characterized Plaintiff as “totally incapacitated and permanently

disabled.” Id. at 520.

       Dr. Ruby completed a similar questionnaire on June 14, 2017, tr. at 503-08, noting

diagnoses of hypertension, dyslipidemia, bradycardia, shortness of breath, and chest pain.

Id. at 503. Dr. Ruby opined that Plaintiff could perform a job in a seated position for five

hours in an eight-hour workday, and standing or walking for three hours in an eight-hour

workday, finding that he could frequently lift or carry up to ten pounds and occasionally

up to twenty pounds. Id. Dr. Ruby agreed with Dr. Hannum’s assessment that Plaintiff’s

pain and fatigue would interfere with his concentration and attention and that his

condition would likely require him to take unscheduled breaks at work. Id. at 506-07.

       Although the record does not include any mental health treatment records, Reuben

Cespon, M.D., completed a Mental Impairment Questionnaire indicating that since


       9
        Dr. Geller, who performed the surgery, referred to it as quadruple bypass surgery.
Tr. at 326.

        Dr. Hannum also completed additional notes/letters indicating that Plaintiff was
       10

disabled. Tr. at 498 (Return to Work Certificate dated 6/28/16), 533 (letter of disability
dated 9/29/17).
          Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 10 of 18




August 2016 he had provided monthly mental health treatment to Plaintiff for Major

Depression, recurrent, and anxiety, including prescribing fluoxetine for both

conditions. 11. Tr. at 524-28. The doctor indicated that Plaintiff had none -to- mild

limitations in most of the categories, but had moderate limitations in interacting with the

public and maintaining socially appropriate behavior. Id. at 527. In addition, Dr. Cespon

indicated that Plaintiff would be absent from work two to three times a month due to his

impairments and/or treatment. Id. at 528.

          At the initial determination level, after reviewing Plaintiff’s records,

Harshadkumar Patel, M.D., found that Plaintiff could occasionally lift and carry twenty

five pounds, frequently lift and carry ten pounds, stand and/or walk for six hours in an

eight-hour day, and sit for six hours in a workday. Tr. at 67. Based on his review of the

record, Plaintiff could occasionally climb ramps, stairs, ladders, ropes, and scaffolds;

balance; stoop; kneel; crouch; and crawl. Id. The initial determination did not include

any analysis of Plaintiff’s mental health impairments.

          D.     Consideration of Plaintiff’s Claims

          Plaintiff first complains that the ALJ failed to properly evaluate the opinions of

Plaintiff’s treating physicians. Doc. 14 at 10-16. Defendant responds that the ALJ

properly considered the opinion evidence, giving equal weight to Drs. Ruby and Patel,

and providing sufficient reasoning to support the weight given to each opinion. Doc. 15

at 4-6.


          Fluoxetine is an antidepressant. See https://www.drugs.com/fluoxetine.html
          11

(last visited March 10, 2021).
       Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 11 of 18




       Generally, the governing regulations dictate that an ALJ must give medical

opinions the weight he deems appropriate based on factors such as whether the physician

examined or treated the claimant, whether the opinion is supported by medical signs and

laboratory findings, and whether the opinion is consistent with the record as a whole. 20

C.F.R. § 404.1627(c). 12 “The ALJ must consider all the evidence and give some reason

for discounting the evidence [he] rejects.” Plummer v. Apfel, 186 F.3d 422, 429 (3dCir.

1999) (citing Stewart v. Sec’y HEW, 714 F.2d 287, 290 (3d Cir. 1983)). When there is a

conflict in the evidence, the ALJ may choose which evidence to credit and which

evidence not to credit, so long as he does not “reject evidence for no reason or for the

wrong reason.” Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005); Plummer v.

Apfel, 196 F.3d 422, 429 (3d Cir. 1991); see also 20 C.F.R. § 404.1527(c)(4)

(“Generally, the more consistent an opinion is with the record as a whole, the more

weight we will give to that opinion.”). When a treating physician’s opinion is not

accorded controlling weight, the ALJ should consider a number of factors in determining

how much weight to give it including the examining relationship (more weight accorded

to an examining source), the treatment relationship (including length and nature of the

treatment relationship), supportability, consistency, specialization, and other factors. 20

C.F.R. § 404.1527(c)(1)-(6).


       12
         Effective March 27, 2017, the Social Security Administration amended the
regulations regarding the evaluation of medical evidence, eliminating the assignment of
weight to any medical opinion. See Revisions to Rules Regarding the Evaluation of
Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). Because Plaintiff’s application
was filed prior to the effective date of the new regulations, the opinion-weighing
paradigm is applicable.
          Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 12 of 18




          As previously discussed, Dr. Hannum opined that Plaintiff’s impairments imposed

significant restrictions on Plaintiff’s abilities. See supra at 9 (citing tr. 516-20). Dr.

Ruby opined that Plaintiff was capable of greater exertional activities, but that he would

likely require unscheduled breaks and his fatigue and other symptoms would frequently

interfere with his concentration and attention. See supra at 9-10 (citing tr. at 503-08).

Although Dr. Cespon found only moderate limitations in two distinct areas of social

interaction based on Plaintiff’s mental health impairments, he also noted Plaintiff would

likely be absent from work two or three times a month due to his impairments. See supra

at 10 (citing tr. at 524-28). 13 Dr. Patel, the state agency reviewer, found weight

restrictions similar to Dr. Ruby, a greater ability to sit, stand, and walk during the work

day, and made no reference to the need for breaks or absences. See supra at 10 (citing tr.

at 67).

          The ALJ afforded Dr. Patel’s opinion significant weight, to the extent the doctor

found Plaintiff was capable of light work 14 “as it is consistent with the medical evidence




          To the extent Plaintiff argues that these doctors’ opinions were entitled to
          13

controlling weight, I disagree. The opinion of a treating physician is entitled to
controlling weight when the opinion is “well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence” in the record. 20 C.F.R. § 404.1527(c)(2). Here, there are significant
inconsistencies between the opinions of Drs. Hannum and Ruby concerning Plaintiff’s
abilities, and, as will be discussed, additional cardiac testing results, see tr. at 613-14, cast
doubt on the accuracy of some of the opinion evidence. Thus, I conclude that no doctor’s
opinion is entitled to controlling weight.

          “Light work involves lifting no more than 20 pounds at a time with frequent
          14

lifting or carrying of objects weighing up to 10 pounds. Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or
        Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 13 of 18




of record,” but afforded little weight to the doctor’s conclusion that Plaintiff could

occasionally climb ladders, ropes, or scaffolds and could perform unlimited reaching

because “Dr. Patel was not familiar with the case record that indicates symptoms and

treatments that would limit [Plaintiff] in climbing and reaching.” Tr. at 24. The ALJ

gave partial weight to Dr. Ruby’s opinion, relying on “Dr. Ruby’s physical examinations

of [Plaintiff] that indicate normal cardiovascular, musculoskeletal, and neurologic

findings.” Id. at 26. In affording Dr. Hannum’s findings of disability and his assessment

“little weight,” the ALJ relied on Dr. Ruby. “Dr. Hannum’s opinion is inconsistent with

and discounted by [Plaintiff’s] treating cardiologist, Dr. Ruby, who refused [Plaintiff’s]

request for support of his Social Security disability, stated that additional testing needed

to be done, and stated that there was no cardiac basis to support Dr[.] Hannum’s opinion

that [Plaintiff] is permanently and totally incapacitated.” Id. at 25 (citing id. at 564).

       Plaintiff argues that “Dr. Ruby did not disagree with Dr. Hannum’s conclusions,

but instead indicated that he required additional information and objective testing.” Doc.

14 at 12. In fact, based on the information that was available at the time, Dr. Hannum’s

assessment was significantly more restrictive than that of Dr. Ruby. Dr. Hannum found

that Plaintiff could sit and stand/walk for less than an hour each in and eight-hour

workday and could lift no more than five pounds, tr. at 518,whereas Dr. Ruby found

Plaintiff able to perform a job in a seated position for five hours and walk or stand or




standing, or when it involves sitting most of the time with some pushing and pulling of
arm or leg controls.” 20 C.F.R. § 404.1567(b).
        Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 14 of 18




three hours in an eight-hour workday with frequent lifting and carrying of ten pounds and

occasional lifting and carrying totaling fifty pounds. Id. at 505.

       Dr. Ruby’s indication that additional objective testing was required, however, is

the lynchpin of this case. The problem with the ALJ’s consideration of the opinions from

Drs. Patel, Hannum, and Ruby is timing. Each of the doctors offered his opinion prior to

the abnormal stress test in early 2018. See tr. at 67-68 (Dr. Patel – 12/7/16), id. at 516-20

(Dr. Hannum – 4/24/17), id. at 503-08 (Dr. Ruby – 6/14/17). The abnormal stress test

took place on January 16, 2018, id. at 572, more than a year after Dr. Patel’s assessment

and more than six months after the assessments of Drs. Hannum and Ruby. This time

lapse is especially concerning considering that Dr. Ruby could not answer some parts of

the questionnaire indicating, “Can’t say for sure.” Id. at 507. Similarly, in a letter to Dr.

Hannum, Dr. Ruby indicated that he could not endorse Plaintiff’s “disability request

without further cardiac testing,” including testing to “redefine left ventricular systolic

function as well as a stress test to determine the functional status of his coronary

circulation.” Id. at 613.

              At present his EKG is normal. The last evaluation of left
              ventricular systolic function suggested normal left ventricular
              ejection fraction. There is nothing on his examination or by
              2-D echo to suggest valvular pathology. I have therefore little
              to support that this patient’s limitations are cardiac in origin.
              I would again suggest repeat cardiac imaging and including a
              2-D echo and nuclear stress testing. Since the patient uses a
              cane . . . he would need a pharmacologic stress test. I have
              reviewed a letter by Dr. Christopher Hannum, M.D., dated
              09/29/2017, suggesting that the patient is permanently and
              totally incapacitated and disabled. This may be in fact true,
              but there is nothing to suggest that this is based on a cardiac
              cause.
        Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 15 of 18




Id. at 614.

       At the hearing, after Plaintiff’s testimony concerning his continuing daily

symptoms of chest tightness, shortness of breath, and sharp chest pains, the ALJ had the

following exchange with Plaintiff’s counsel, which acknowledged the importance of the

most recent testing:

                       ALJ: All right. I did have -- I wanted to ask you, we
              have -- let me pull it up. . . . So there’s a recent stress test
              from January.
                       ATTY: Yes.
                       ALJ: It’s 14F, at 36 [tr. at 572]. Has there been any
              office visits with the cardiologist since then?
                       ATTY: Not that I’m aware of. I believe that would --
                       ALJ: Because we have the visit from October, where
              the cardiologist was saying that he needs more testing before
              he could render an opinion about --
                       ATTY: Right
                       ALJ: -- the disability from a cardiology standpoint.
              And then it -- he was saying well, the Claimant hasn’t had the
              testing done. And now it looks like in January, he had at least
              the stress test done, which showed an abnormality.
                       ATTY: Right.
                       ALJ: It showed an ejection fraction of 52%. And I
              guess what I was wondering, is has there been that post stress
              follow-up with Dr. Ruby?
                       CLMT: No. Because at the time, after I had that
              stress test, I didn’t have any coverage, so I couldn’t go in the
              doctor’s office, because I couldn’t pay a doctor’s fee.
                       ATTY: But, Judge, it’s funny, I actually made a note
              of that, that it seemed like he couldn’t make – he couldn’t
              really opine on what the limitations were, because he needed
              to see additional testing. So I absolutely get your point, as it
              relates to that stress test. It’s almost like he’s waiting for that,
              to be able to make a determination.
                       ALJ: All right. Well, and certainly, I mean, the test
              itself, the results show an abnormality and an ejection fraction
              that’s not ideal.
        Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 16 of 18




Tr. at 53-54. Although the ALJ acknowledged the January 2018 test result in his opinion,

id. at 24, he did not reference it again when weighing Dr. Ruby’s opinion. Id. at 25-26.

       Some of the testing that Dr. Ruby sought is now part of this record, and it

evidenced “the possibility of a lateral wall ischemia,” and reduced left ventricular

ejection fraction. Tr. at 572. Under the circumstances, it was inappropriate for the ALJ

to rely on Dr. Ruby’s assessment and prior letter to discount Dr. Hannum’s assessment, at

least not without further clarification from Dr. Ruby. Likewise, it was inappropriate to

rely on Dr. Patel’s RFC assessment as Dr. Patel relied on Plaintiff’s normal testing results

including a normal ejection fraction. Id. 68. None of the doctors had the abnormal test

result when they opined on Plaintiff’s RFC. As such, I will remand the case for further

consideration. 15

       Reconsideration of the medical evidence will impact the ALJ’s consideration of

Plaintiff’s complaints of fatigue and pain, and impact the ALJ’s RFC determination and

the questioning of the VE. Therefore, I need not address the other claims presented in

Plaintiff’s brief.

IV.    CONCLUSION

       The medical opinions upon which the ALJ relied in formulating Plaintiff’s RFC

predated a key piece of medical evidence that Plaintiff’s cardiologist had identified as

necessary to complete the functional questionnaire. Therefore, I conclude that the ALJ’s


       15
         When the evidence in the record, including medical opinions, is inconsistent or a
disability determination cannot be made based on the evidence, the governing regulations
allow the ALJ to recontact a medical source, request additional existing evidence, or
require the claimant to undergo a consultative evaluation. 20 C.F.R. § 404.1520b(b)(2).
        Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 17 of 18




RFC determination is not supported by substantial evidence. I will, therefore, remand the

case for further consideration in light of the results of the January 16, 2018 stress test.

       An appropriate Order follows.
       Case 2:19-cv-05122-ETH Document 17 Filed 04/09/21 Page 18 of 18




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH BERNARD SHANK                            :         CIVIL ACTION
                                               :
                      v.                       :
                                               :
ANDREW SAUL, Commissioner of                   :         NO. 19-5122
Social Security                                :

                                           ORDER

       AND NOW, this 9th day of April, 2021, upon consideration of Plaintiff’s request

for review (Doc. 14), the response (Doc. 15), and after careful consideration of the

administrative record (Doc. 13), IT IS HEREBY ORDERED that:

       1.     Judgment is entered REVERSING the decision of the Commissioner of
              Social Security for the purposes of this remand only and the relief sought
              by Plaintiff is GRANTED to the extent that the matter is REMANDED for
              further proceedings consistent with this adjudication; and

       2.     The Clerk of Court is hereby directed to mark this case closed.



                                                        BY THE COURT:

                                                        /s/ ELIZABETH T. HEY

                                                        ___________________________
                                                        ELIZABETH T. HEY, U.S.M.J.
